


Exhibit 10.3
AMENDMENT TO THE MATRIA HEALTHCARE, INC.
2000 DIRECTORS’ NON-QUALIFIED STOCK OPTION PLAN (the “Plan)
APPROVED BY THE BOARD OF DIRECTORS ON APRIL 22, 2004






Effective April 22, 2004, Paragraph 5(b) of the Plan is hereby amended by
deleting the first and second sentences therein and substituting the following
language:


“An option to purchase 4,000 shares of Stock shall be granted (“Initial Grant”)
to each Outside Director, such Initial Grant to be made to Outside Directors
elected or appointed to the Board upon the date each such Outside Director
becomes an Outside Director of the Company. Beginning with the first annual
meeting of the Company’s stockholders following the Initial Grant Date and
thereafter at each subsequent annual meeting of the Company’s stockholders, each
Outside Director who continues as an Outside Director immediately following such
annual meeting shall be granted an option to purchase 4,000 shares of Stock
(“Subsequent Grant”); provided that no Subsequent Grant shall be made to any
Outside Director who has not served as an Outside Director of the Company, as of
the time of such meeting, for at least one year. Each Outside Director who is
entitled to receive a Subsequent Grant at the 2004 annual meeting of the
Company’s stockholders shall at the same time receive a one-time grant of an
option to purchase 2,750 shares of Stock.”





         
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Roberta L. McCaw   Title Secretary (by authority of the Board of Directors of
Matria Healthcare, Inc.


               